Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Rostami (US 2016/0255876) is the closest prior art of record regard to the claim 1 invention. However, Rostami does not teach: “a sealing agent in the liquid container; the liquid between the sealing agent and the outlet, and the sealing agent movable within the liquid container; and an outlet of the spiral liquid container on a surface of the air channel”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 2-6; and 8-10 are dependent on claim 1 and are therefore allowable.
With regard to claim 13, Rostami (US 2016/0255876) is the closest prior art of record regard to the claim 13 invention. However, Rostami does not teach: “each inlet sealed by a sealing agent movable through the spiral container, the sealing agent having a viscosity higher than the liquid”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 13. These limitations, in combination with the remaining limitations of claim 13, are neither taught nor suggested by the prior art of record, therefore claim 13 is allowable.
Claims 14-19 are dependent on claim 13 and are therefore allowable.
With regard to claim 20, Rostami (US 2016/0255876) is the closest prior art of record regard to the claim 20 invention. However, Rostami does not teach: “sealing agent in the spiral container, the liquid between the sealing agent and the outlet, and the sealing agent movable within the spiral liquid container; and a filler material or a sealant in a space between the spiral liquid container and a wall of the housing”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 20. These limitations, in combination with the remaining limitations of claim 20, are neither taught nor suggested by the prior art of record, therefore claim 20 is allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831